252 F.2d 290
Joseph SAVORETTI, District Director, U.S. Immigration andNaturalization Service, Miami, Florida, Appellant,v.Alvaro RODRIGUEZ-JIMINEZ, Appellee.
No. 16835.
United States Court of Appeals Fifth Circuit.
Feb. 11, 1958.

Richard R. Booth, Asst. U.S. Atty., James L. Guilmartin, U.S. Atty., Miami, Fla., for appellant.
David W. Walters, Miami, Fla., for appellee.
Before RIVES, BROWN and WISDOM, Circuit Judges.
PER CURIAM.


1
We are of the opinion that the district court erred in not setting aside the judgment by default which had been entered without the notice required by Rule 55(b)(2) of the Federal Rules of Civil Procedure, 28 U.S.C.A.  Such default judgment is therefore vacated and the cause remanded for further proceedings.


2
Vacated and remanded.